DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
As per instant Amendment, claims 1, 6, 8, 11, 12 and 16-19 have been amended; claim 15 has been canceled; claims 1-14 and 16-20 have been examined and are pending. This Action is made Non-Final. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
The rejection to claims 1-15 under 35 U.S.C. 112(b) have been withdrawn as the claims have been amended. 
Applicant’s arguments with respect to claim(s) 1-14 and 16-20 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (US 2016/0249216 A1) in view of Kang (US 2013/0346300 A1) and Dharawat (US 9,131,478 B2).

Regarding Claim 1;
Glazer discloses an electronic apparatus (FIG. 1 and [0042] - The target screen 30 comprises at least one presentation module or video module 130 and is associated with a receiver module which includes mirroring module 200 and Image homogrophy authentication module 200 for authenticating users. The receiver module 20 may be integrated with the target screen 30 or implemented as separate device such dongle device), comprising: 
a communication circuit ([0042] – receiving module); 
a storage ([0042] and [0081]); 
a display ([0042] – target screen); and 
a hardware processor ([0042] and [0079]) configured to: 
control the display to display “a first image” of the electronic apparatus corresponding to an operation of the electronic apparatus ([0012]-[0013] - The present invention provides a system for authenticating direct mirroring connection between a target screen device associated with a receiver module currently presenting images or video and a plurality of mobile devices wherein the mobile devices are in proximity to the target screen... the mobile device for capturing currently displayed image or video frames by the mobile device and [0043]-[0044], [0046] and [0048]-[0051]);
obtain “the first image”  by storing a screen..., the screen... being output through the display ([0081] - Components described herein as software may, alternatively, be implemented wholly or partly in hardware, if desired, using conventional techniques and [0050] - detecting current displayed image or video frame (step 220), extracting image features patterns and/or feature description by processing the displayed image (step 230).   A current displayed image is stored on hardware (i.e., storage)), 
based on a second image being received from the user terminal device through the communication interface [sic] ([0049]), identify a first object included in the stored first image that is same as second object included in the received second image ([0051] - comparing image features patterns and/or feature description detected by the dongle to the image features from mobile device for and determining a set of putative point correspondences), and 
based on an identification that a first feature of the first object is same as a second feature of the second object, control the communication circuit to transmit authentication information corresponding to the connection request signal to the user terminal device ([0052] and [0055] - in case the computed homography is above predefined threshold, authenticate that the user, which is using the mobile device is currently located in vicinity of the target screen on which the presentation is currently displayed (step 280) and [0056] - send instruction to the mirroring module to for mirroring the presentation or the video to the authenticated device (step 290)).
Glazer fails to explicitly disclose 
a hardware processor configured to:
...display status information of the electronic apparatus corresponding to an operation of the electronic apparatus; 
based on a connection request signal being received from a user terminal device through the communication circuit, ... a screen including the status information, the screen being output through the display.  
However, in an analogous art, Kang teaches ...display status information of the electronic apparatus corresponding to an operation of the electronic apparatus (Kang, [0038]-[0039] -  The electric appliance 100 includes ...a display unit 120 for displaying an operation state of the electric appliance 100 and [0129]) and concepts of ... a screen including the status information, the screen being output through the display (Kang, [0038]-[0039] -  The electric appliance 100 includes ...a display unit 120 for displaying an operation state of the electric appliance 100 and [0129]).  Further, Kang teaches concepts of the remote device acquiring an image of the information display unit of the electronic appliance (Kang, [0131] and [1029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kang to the first image of Glazier to include display status information of the electronic apparatus corresponding to an operation of the electronic apparatus and concepts of ...a screen including the status information, the screen being output through the display. Thus rendering an obvious combination in which the screen that is displayed of Glazier can contain status information of the electronic apparatus corresponding to an operation of the electronic apparatus of Kang, which is then subsequently stored as the screen (i.e., image).
  One would have been motivated to combine the teachings of Kang to Glazier to provide users with a means for allowing monitoring or controlling by using a control device, thus the user’s convince may be improved (Kang, [0006]).
Further, in an analogous art, Dharawat teaches based on a connection request signal being received from a user terminal device through the communication circuit (Dharawat, FIG. 1 – Request for Pairing → Approval & Generation of the Coded Image and col. 7, lines 30-32 - ... for example, processing to determine whether portions of the information satisfy particular criteria or not), control to store in the storage a first image output through the display (Dharawat, FIG. 1 – Request for Pairing → Approval & Generation of the Coded Image and col. 3, line 27-30 - The first mobile device includes at least one memory component configured to store a first code and first image data and col. 7, lines 30-32 - ... for example, processing to determine whether portions of the information satisfy particular criteria, or not and col. 9, lines 14-30 -  This informational data can include, for example, information based upon which the third mobile device 206 can generate a coded image for recognition by another mobile device during a visual pairing operation, or information based upon which the third mobile device recognizes that a detected coded image displayed by another mobile device during a visual pairing operation is sufficient as a basis for establishment of the visually paired relationship).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dharawat to the apparatus of Glazier and Kang to include based on a connection request signal being received from a user terminal device through the communication circuit, control to store in the storage a first image output through the display.
One would have been motivated to combine the teachings of Dharawat to Glazier and Kang to provide users with a means for improving the communications among such devices in contexts where the devices are paired with one another (Dharawat, col. 1, lines 5-10).

Regarding Claim 2;
Glazer and Kang and Dharawat teach the apparatus to Claim 1.
Glazer further discloses control the communication circuit to perform peer-to-peer (P2P) communication with the user terminal device according to authenticated communication connection request from the user terminal device based on the authentication information ([0015]-[0016] and [0031]-[0032] - The term "Mobile device" as used herein in this application, is defined as a mobile wireless device with capability of wireless communication and capability to stream multimedia data to a screen that is external to the mobile wireless device (e.g. a mobile phone or a tablet device). The term "Receiving (target) screen device" as used herein in this application, is defined as any external display device that can be used to show multimedia data that is streamed from a mobile wireless device via a wireless link (e.g. TV screen, computer screen, screen of a tablet device, car computer etc.).
(Dharawat, FIG. 1), and control the communication circuit to perform peer-to-peer (P2P) communication with the user terminal device according to authenticated communication connection request from the user terminal device based on the authentication information (Dharawat, FIG. 1 – Paring Completed and col. 6, lines 32-45 – Wi-Fi Peer to Peer).

Regarding Claim 3;
Glazer and Kang and Dharawat disclose the apparatus to Claim 1.
Glazer further discloses wherein the first object is at least one of text information and RGB information included in the first image and the second object is at least one of text information and RGB information included in the second image (FIG. 1-3 and [0033]).
Dharawat further teaches wherein the first object is at least one of text information and RGB information included in the first image and the second object is at least one of text information and RGB information included in the second image (Dharawat, FIG. 1 and col. 1, lines 14-26).

Regarding Claim 4;
Glazer and Kang and Dharawat disclose the apparatus to Claim 1.
Dharawat further teaches wherein the processor is further configured to perform communication with another electronic apparatus based on authentication information of the another electronic apparatus received from the user terminal device (FIG. 4A – 432 and col 11, lines 29-47 - Once the third mobile device 206 is visually-paired with the second mobile device 204 upon completion of the group of steps 416 (or upon completion of a modified version of that group of steps in which the second mobile device initiates the pairing with the third mobile device as discussed above), the third mobile device 206 further correspondingly becomes paired with the first mobile device 202, since the second mobile device 204 is already in a visually-paired relationship with the first mobile device 202. This paired relationship can be direct or indirect and establishment of this pairing relationship between the first and third mobile devices 202 and 206 is represented in the FIG. 4A by a step 432, at which those devices are paired. As indicated, no steps corresponding to the steps discussed above concerning requests for pairing, approval or generation of coded images, capturing and decoding of any coded images, or exchanging of pairing data (e.g., the steps 404, 406, 410, 412, 418, 420, 424, and 428) need to be performed in order for this pairing of the first and third mobile devices 202 and 206 to occur).

Regarding Claim 7;
Glazer and Kang and Dharawat disclose the apparatus to Claim 1.
Glazer further discloses wherein the processor is further configured to identify a first pattern of change of the first object as the first feature and a second pattern of change of the second object as the second feature, based on the identification that the first pattern is same as the second pattern, control the communication circuit to transmit the authentication information to the user terminal device ([0033]-[0035] and [0037] – Pattern recognition and [0052] and [0055]).

Regarding Claim 8;
Glazer discloses a user terminal device (FIG. 1 and [0042] - FIG. 1 is a block diagram illustrating the components of invention system, including a mobile wireless device that is connecting a target screen devices, according to some embodiments of the invention. A mobile device 10 comprises at least a connection module 100 for verifying and establishing wireless connection with target screen 30 and a camera 110 for capturing the image displayed on the target screen), comprising: 
	an input circuit ([0082]);
	a camera ([0042] – camera);
a communication circuit ([0042] – a connection module 100 for verifying and establishing wireless connection); 
a hardware processor ([0042] and [0079]) configured to: 
transmit a first image captured by the camera to the electronic apparatus, the first image corresponding to a screen..., the screen being output through the electronic apparatus ([0042] and [0043]-[0044] - capturing currently displayed image or video frames by the mobile device. The image may be captured from the screen device or from an authenticated mobile device which displays mirrored image of the currently displayed image presentation or video frame (110) and [0046] – sending image features...);
receive authentication information based on the first image transmitted to the electronic apparatus ([0052] and [0055] - in case the computed homography is above predefined threshold, authenticate that the user, which is using the mobile device is currently located in vicinity of the target screen on which the presentation is currently displayed (step 280) and [0056] - send instruction to the mirroring module to for mirroring the presentation or the video to the authenticated device (step 290));
based on the authentication information on the connection request signal being received from the electronic apparatus, perform peer-to-peer (P2P) communication with the electronic apparatus based on the authentication information ([0052] and [0055] - in case the computed homography is above predefined threshold, authenticate that the user, which is using the mobile device is currently located in vicinity of the target screen on which the presentation is currently displayed (step 280) and [0056] - send instruction to the mirroring module to for mirroring the presentation or the video to the authenticated device (step 290));
Glazer fails to explicitly disclose
...the first image corresponding to a screen including the status of information of the electronic apparatus, the screen being output through the electronic apparatus,
 transmit a connection request signal through the input circuit according to a user command; transmit... corresponding to the connection request.
However, in an analogous art, Kang teaches ...the first image corresponding to a screen including the status of information of the electronic apparatus, the screen being output through the electronic apparatus (Kang, [0038]-[0039] -  The electric appliance 100 includes ...a display unit 120 for displaying an operation state of the electric appliance 100 and [0129]).   Further, Kang teaches concepts of the remote device acquiring an image of the information display unit of the electronic appliance (Kang, [0131] and [1029]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kang to the first image of Glazier to include ...the first image corresponding to a screen including the status of information of the electronic apparatus, 
  One would have been motivated to combine the teachings of Kang to Glazier to provide users with a means for allowing monitoring or controlling by using a control device, thus the user’s convince may be improved (Kang, [0006]).
However, in an analogous art, Dharawat teaches an input circuit (FIG. 1 and FIG. 3) and transmit a connection request signal through the input circuit according to a user command; (Dharawat, FIG. 1 – Request for Pairing → Approval & Generation of the Coded Image and col. 7, lines 30-32 - ... for example, processing to determine whether portions of the information satisfy particular criteria or not) and transmit... corresponding to the connection request (Dharawat, FIG. 1 – Transmit data required for pairing); ... perform peer-to-peer (P2P) communication with the electronic apparatus (Dharawat, FIG. 1 – Paring Completed and col. 6, lines 32-45 – Wi-Fi Peer to Peer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dharawat to the user terminal of Glazier and Kang to include transmit a connection request signal through the input circuit according to a user command; transmit... corresponding to the connection request. 
One would have been motivated to combine the teachings of Dharawat to Glazier to provide users with a means for improving the communications among such devices in contexts where the devices are paired with one another (Dharawat, col. 1, lines 5-10).


Regarding Claim 11;

Glazer further discloses wherein the processor is further configured to control the camera to start capturing the image according to a capturing command of a user ([0044]) and control the communication circuit to transmit the image captured by the camera to the electronic apparatus... ([0046]).
Dharawat further teaches wherein the processor is further configured to control the camera to start capturing the image according to a capturing command of a user (Dharawat,, FIG. 1 – 120) and control the communication circuit to transmit the image captured by the camera to the electronic apparatus after transmitting the connection request signal (Dharawat,, FIG. 1 – 114, 120, 122).
Regarding Claim(s) 16 and 18; claim(s) 16 and 18 is/are directed to a/an method associated with the user terminal claimed in claim(s) 10 and 11. Claim(s) 16 and 18 is/are similar in scope to claim(s) 10 and 11, and is/are therefore rejected under similar rationale. 








Claims 5, 6, 12-14, and  19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (US 2016/0249216 A1) in view of Kang (US 2013/0346300 A1) and Dharawat (US 9,131,478 B2) and further in view of Jeon (US 2017/0134553 A1).

Regarding Claim 5;
Glazer and Kang and Dharawat disclose the apparatus to Claim 4.
Glazer and Kang and Dharawat fail to explicitly disclose wherein the processor is further configured to: control the communication circuit to transmit, to the another electronic apparatus, a request for information about a function of the another electronic apparatus, based on the information about the function being received, identify a function operable in association with 
However, in an analogous art, Jeon teaches wherein the processor is further configured to: control [a] communication circuit to transmit, to the another electronic apparatus, a request for information about a function of the another electronic apparatus (Jeon, [0245] - thus, an audio signal output (i.e., identified function) from the notebook computer 908 may be output through the stereo system 906) and [0246] -  That is, two or more IOT devices may be connected to each other according to a user's drag input, and may exchange information with each other through a network established between the connected devices), based on the information about the function being received, identify a function operable in association with the another electronic apparatus according to a function of the electronic apparatus and the information about the function of the another electronic apparatus (Jeon, [0245] -  When establishment of the network between the stereo system 906 and the notebook computer 908 is completed and the two devices are connected to each other, the controller 180 may display notification information 1020 indicating the connection result on the display unit 151. The fourth drawing of FIG. 10 illustrates an example thereof. When establishment of a network between the stereo system 906 and the notebook computer 908 is completed, information of the notebook computer 908 may be transmitted to the stereo system 906, and thus, an audio signal output (i.e., function being received)  from the notebook computer 908 may be output (i.e., function operable in association with the another electronic apparatus and a function of the electronic apparatus and information about the function of the another electronic apparatus) through the stereo system 906 and [0246] -  That is, two or more IOT devices may be connected to each other according to a user's drag input, and may exchange information with each other through a network established between the connected devices), and perform the identified function (Jeon, [0245]-[0246] - thus, an audio signal output from the notebook computer 908 may be output (i.e., perform the identified function)  through the stereo system 906).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jeon to the apparatus of Glazer and Kang and Dharawat to include wherein the processor is further configured to: control the communication circuit to transmit, to the another electronic apparatus, a request for information about a function of the another electronic apparatus, based on the information about the function being received, identify a function operable in association with the another electronic apparatus according to a function of the electronic apparatus and the information about the function of the another electronic apparatus, and perform the identified function. 
One would have been motivated to combine the teachings of Jeon to Glazer and Kang and Dharawat to provide users with a means for improving the communications among such devices in contexts where the devices are paired with one another (Dharawat, col. 1, lines 5-10).

Regarding Claim 6;
Glazer and Kang and Dharawat and Jeon disclose the apparatus to Claim 5.
Glazer discloses a display/a mirroring function with the electronic apparatus is possible ([0031]-[0032] – streamed [0056] – mirroring module...  authenticated (i.e., possible)), receive an image displayed on the another electronic apparatus, and perform the mirroring function [0056] – mirroring module...  authenticated (i.e., possible).
(Jeon, [0245] -  When establishment of the network between the stereo system 906 and the notebook computer 908 is completed and the two devices are connected to each other, the controller 180 may display notification information 1020 indicating the connection result on the display unit 151. The fourth drawing of FIG. 10 illustrates an example thereof. When establishment of a network between the stereo system 906 and the notebook computer 908 is completed, information of the notebook computer 908 may be transmitted to the stereo system 906, and thus, an audio signal output (i.e., function being received)  from the notebook computer 908 may be output (i.e., function operable in association with the another electronic apparatus and a function of the electronic apparatus and information about the function of the another electronic apparatus) through the stereo system 906 and [0246] -  That is, two or more IOT devices may be connected to each other according to a user's drag input, and may exchange information with each other through a network established between the connected devices and [0247] - In this case, in a state in which a previously captured screen (when operated in a photo mode or when operated in a virtual reality mode) or a screen in which a preview image is displayed is displayed, the controller 180 may display a graphic object related to a specific operational state of a currently selected device on the display unit 151, and control the specific operational state of the selected device on the basis of a user input applied to the displayed graphic object.).

Regarding Claim 12
Glazer and Kang and Dharawat teach the user terminal to Claim 8.
	Glazer and Kang and Dharawat both further disclose/teach comprising: a display (Glazer, [0031] – mobile wireless device and Dharawat, col. 7, lines 53-58)
Glazer and Kang and Dharawat fail to explicitly disclose further comprising: a display; and a storage configured to store connection information on another connected electronic apparatus, wherein the processor is further configured to, based on entering a mode for performing connection with an external electronic apparatus, control the display to display an image of the another connected electronic apparatus on the display based on information stored in the storage.
However, in an analogous art, Jeon teaches further comprising: a display (Jeon, FIG. 9A-9C); and a storage configured to store connection information on another connected electronic apparatus (FIG. 1A and FIG. 4 – preset specific indoor area is selected (i.e., stored connection information) and [0233]-[0234]), wherein the processor is further configured to, based on entering a mode for performing connection with an external electronic apparatus, control the display to display an image of the another connected electronic apparatus on the display based on information stored in the storage (Jeon, FIG. 9A-9C and [0233]-[0234] and [0236] - In this state, when a user's touch is applied to the previously captured image 950 of the specific indoor area, the controller 180 may control at least one of the identified IOT devices. That is, as illustrated in the second and third drawings of FIG. 9B, when the user applies a drag input from the region in which the notebook computer 908 is displayed to the region in which the stereo system 906 is displayed, the controller 180 may control the notebook computer 908 and the stereo system 906 to establish a network in which the notebook computer 908 and the stereo system 906 are connected. Accordingly, an audio signal output from the notebook computer 908 may be output through the stereo system 906.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jeon to user terminal of Glazer and Kang and Dharawat to include further comprising: a display; and a storage configured to store connection information on another connected electronic apparatus, wherein the processor is further configured to, based on entering a mode for performing connection with an external electronic apparatus, control the display to display an image of the another connected electronic apparatus on the display based on information stored in the storage.
One would have been motivated to combine the teachings of Jeon to Glazer and Kang and Dharawat to provide users with a means for improving the communications among such devices in contexts where the devices are paired with one another (Dharawat, col. 1, lines 5-10).

Regarding Claim 13;
Glazer and Kang and Dharawat and Jeon disclose the user terminal to Claim 12.
Glazer and Dharawat both disclose/teach wherein the connection information includes authentication information for the electronic apparatus to perform P2P communication with the another electronic apparatus (Glazer, [0015]-[0016] and [0031]-[0032] - The term "Mobile device" as used herein in this application, is defined as a mobile wireless device with capability of wireless communication and capability to stream multimedia data to a screen that is external to the mobile wireless device (e.g. a mobile phone or a tablet device). The term "Receiving (target) screen device" as used herein in this application, is defined as any external display device that can be used to show multimedia data that is streamed from a mobile wireless device via a wireless link (e.g. TV screen, computer screen, screen of a tablet device, car computer etc. and Dharawat,  FIG. 1 – Paring Completed and col. 6, lines 32-45 – Wi-Fi Peer to Peer).
Jeon further teaches wherein the processor is further configured to: wherein the processor is further configured to control the communication circuit to transmit the connection information on the another electronic apparatus to the electronic apparatus according to a predetermined command (Jeon, FIG. 9A-9B – Depicts the predefined command of connecting the notebook computer to a stereo system for audio signal output and  [0245] - thus, an audio signal output from the notebook computer 908 may be output through the stereo system 906) and [0246] -  That is, two or more IOT devices may be connected to each other according to a user's drag input, and may exchange information with each other through a network established between the connected devices).


Regarding Claim 14;
Glazer and Kang and Dharawat and Jeon disclose the user terminal to Claim 12.
Glazer and Dharawat both disclose/teach wherein the connection information includes authentication information for the electronic apparatus to perform P2P communication with the another electronic apparatus...(Glazer, [0015]-[0016] and [0031]-[0032] - The term "Mobile device" as used herein in this application, is defined as a mobile wireless device with capability of wireless communication and capability to stream multimedia data to a screen that is external to the mobile wireless device (e.g. a mobile phone or a tablet device). The term "Receiving (target) screen device" as used herein in this application, is defined as any external display device that can be used to show multimedia data that is streamed from a mobile wireless device via a wireless link (e.g. TV screen, computer screen, screen of a tablet device, car computer etc. and Dharawat,  FIG. 1 – Paring Completed and col. 6, lines 32-45 – Wi-Fi Peer to Peer).
Jeon further teaches wherein the connection includes... information about a function of the another electronic apparatus (Jeon, FIG. 9A-C and FIG. 16A – volume and [0245]-[0246] – audio signal output (i.e., function) and wherein the processor is further configured to: request information about a function of the electronic apparatus to the electronic apparatus, identify a function operable between the electronic apparatus and the another electronic apparatus based on the information about the function of the electronic apparatus and the information about the function of the another electronic apparatus (Jeon, FIG. 9 – A Notebook and Audio Are Connected and FIG. 16A - volume (function operable) and [0245]-[0246] – audio signal output (i.e., function),  and provide the identified function to the display (FIG. 9 – A Notebook and Audio Are Connected and FIG. 16A – volume and [0245]-[0246] – audio signal output).

Regarding Claim(s) 19 and 20; claim(s) 19 and 20 is/are directed to a/an method associated with the user terminal claimed in claim(s) 12-13. Claim(s) 19 and 20 is/are similar in scope to claim(s) 12 and 13, and is/are therefore rejected under similar rationale. 


Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (US 2016/0249216 A1) in view of Kang (US 2013/0346300 A1) and Dharawat (US 9,131,478 B2) and further in view of Takagi (US 2018/0145729 A1).

Regarding Claim 9;
Glazer and Kang and Dharawat disclose the user terminal to Claim 8.
Dharawat further teaches wherein the processor is further configured to control the communication circuit to broadcast the connection request signal to the electronic apparatus through a network device to which the communication circuit is connected (Dharawat, FIG. 1 and col. 6, lines 32-46), and control the communication circuit which broadcasts the captured first image to the electronic apparatus through the network device (Dharawat, FIG. 1 and col. 6, lines 32-46).
Glazer and Kang and Dharawat broadcasting [data] after a predetermined time has elapsed.
However, in an analogous art, Takagi teaches broadcasting ... after a predetermined time has elapsed (Takagi, FIG. 6B – Count Up Elapsed Time → Execute Pairing)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Takagi to the user terminal of Glazer and Kang and Dharawat to include broadcasting [data] after a predetermined time has elapsed.  One would have been motivated to combine the teachings of Takagi to Glazer and Kang and Dharawat to provide users with a means for easily to executed pairing (Takagi, [0005]).
Regarding Claim(s) 17; claim(s) 17 is/are directed to a/an method associated with the user terminal claimed in claim(s) 9. Claim(s) 17 is/are similar in scope to claim(s) 9, and is/are therefore rejected under similar rationale. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (US 2016/0249216 A1) in view of Kang (US 2013/0346300 A1) and Dharawat (US 9,131,478 B2) and further in view of Wang et al. (US 2016/0149905 A1)

Regarding Claim 10;
Glazer and Kang and Dharawat disclose the user terminal to Claim 8.
Glazer and Kang and Dharawat fail to explicitly disclose wherein the processor is further configured to control the camera to perform capturing for a period of time after transmitting the connection request signal.
However, in an analogous art, Wang teaches wherein the processor is further configured to control the camera to perform capturing for a period of time after transmitting the connection request signal (Wang, [0013] - The apparatus may be configured such that the pairing authentication is based on biometric face vectors determined from respective images captured within a predetermined time window. For example, each of the images may be time stamped and/or each of the biometric face vectors may comprise time information which is used in the comparison to determine whether the images were captured within a certain predetermined time window (e.g. less than 5 seconds to 10 minutes).)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wang to the user terminal of Glazer and Kang and Dharawat to include wherein the processor is further configured to control the camera to perform (Wang, [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Batchiche et al. (US 9,014,685 B2) discloses a mobile device such as a cell phone is used to remotely control an electronic appliance such as a television or personal computer. In a setup phase, the mobile device captures an image of the electronic appliance and identifies and stores scale-invariant features of the image. A user interface configuration such as a virtual keypad configuration, and a communication protocol, can be associated with the stored data. Subsequently, in an implementation phase, another image of the electronic appliance is captured and compared to the stored features in a library to identify a match. In response, the associated user interface configuration and communication protocol are implemented to control the electronic appliance. In a polling and reply process, the mobile device captures a picture of a display of the electronic device and compares it to image data which is transmitted by the electronic appliance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439